Citation Nr: 0116548	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran had active duty service from February 1967 to 
August 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the veteran's claim 
for service connection for hearing loss.  


FINDINGS OF FACT

1.  In November 1998, the RO denied the veteran's claim for 
service connection for hearing loss.  

2.  The claims file does not contain a timely substantive 
appeal as to the issue of entitlement to service connection 
for hearing loss.  


CONCLUSION OF LAW

Because the appellant has not perfected his appeal, the Board 
has no jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims folder shows that in a decision dated 
November 27, 1998, the RO denied the veteran's claim for 
service connection hearing loss and bilateral ringing in the 
ears.  The veteran was informed of the RO's decision by cover 
letter dated November 30, 1998.  In June 1999, a notice of 
disagreement (NOD) was received as to the denials of service 
connection for both hearing loss and tinnitus.  In July 1999, 
a statement of the case (SOC) was issued.  The SOC is 
accompanied by an undated cover letter notifying the veteran 
of this decision.  The SOC was dated July 9, 1999.  
Additional evidence was subsequently received, and in a 
decision, dated August 27, 1999, the RO granted service 
connection for bilateral tinnitus, evaluated as 10 percent 
disabling.  In a Supplemental Statement of the Case, dated 
August 27, 1999, the RO denied service connection for hearing 
loss.  The veteran was informed of the RO's August 1999 
denial of service connection for hearing loss by cover letter 
dated August 31, 1999.  

On February 7, 2000 a substantive appeal was received in 
which the veteran stated, "I am requesting a 0% or higher 
[evaluation] for hearing loss."  

In June 2000, the issue of entitlement to service connection 
for hearing loss was certified to the Board of Veterans' 
Appeals.  

In a letter, dated April 5, 2001, the Board sent a letter to 
the veteran, informing him that his substantive appeal may 
not have been timely filed with respect to the RO's denial of 
service connection for hearing loss.  Copies of the letter 
was sent to his representative.  The Board's letter set forth 
the facts and laws pertaining to this issue, and stated that 
there was no evidence of a timely filed request for extension 
of time.  The veteran was informed that he had 60 days to 
submit evidence in support of the issue of whether he filed 
his substantive appeal in a timely manner.  There is no 
record of a response.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both an NOD 
and a Substantive Appeal.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Questions as to the timeliness or adequacy of 
response shall be determined by the Board.  38 U.S.C.A. 
§§ 7105(d)(3), 7104(a) (West 1991).  An application that is 
not in accord with the statutes shall not be entertained.  38 
C.F.R. § 7108 (West 1991).

The relevant statutory framework provides that the initiation 
of appellate review is completed by the filing of a timely 
substantive appeal following the issuance of an SOC.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202 (2000).  A 
Substantive Appeal can be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals") or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law 
claimed to have been made.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202.

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (2000).  A failure to submit a Substantive Appeal 
which is both timely and adequate results in a statutory bar 
to appealing that decision.  Roy, 5 Vet. App. at 556.

In this case, the RO notified the veteran that it had denied 
service connection for hearing loss on November 30, 1998.  An 
NOD was received as to this issue in June 1999.  In July 
1999, the RO issued an SOC on this issue.  Although the cover 
letter accompanying the SOC is undated, the SOC is presumed 
to have been mailed in a timely manner.  See Ashley v. 
Derwinski, 2 Vet. App. 62 (1992) (presumption of regularity 
attaches to the acts of public officers).  In this regard, 
there is no allegation that the veteran failed to receive the 
SOC.  See e.g, "statement of accredited representative in 
appealed case" (submitted in lieu of VA Form 646), dated in 
June 2000 (stating that an SOC has been issued and that the 
case is properly before the Board).  The Board therefore 
finds that there is no "clear evidence to the contrary" to 
overcome the presumption of regularity, see Ashley, supra, 
and that the SOC was properly issued.  

Given the foregoing, under VA law and regulations, the 
appellant had until November 30, 1999 to file his substantive 
appeal.  See 38 C.F.R. § 20.302(b).  Subsequent to the 
issuance of the SOC in July 1999 until the remainder of the 
appeal period, there is no communication from the appellant 
or his representative which could be construed as an adequate 
and timely filed substantive appeal.  The veteran's VA Form 9 
was not received until February 2000.  The Board therefore 
finds that the appellant failed to submit an adequate and 
timely Substantive Appeal on the issue of entitlement to 
service connection for hearing loss.  As such, this Member 
may not exercise jurisdiction over the claim.  Accordingly, 
as "jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues," McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993); and as "[a] jurisdictional matter may be 
raised at any stage" of a proceeding, AB v. Brown, 6 Vet. 
App. 35, 37 (1995) quoting Phillips v. General Servs. Admin., 
924 F .2d 1577, 1579 (Fed.Cir. 1991), the Board finds that 
this case must be dismissed for lack of jurisdiction at this 
time.  


ORDER

The claim is dismissed for lack of appellate jurisdiction.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

